Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Matthew A. Stanford on June 9, 2022. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim Amendment
1.	(Currently Amended) A processing apparatus configured to execute a predetermined process using a neural network model, the processing apparatus comprising:
		a data memory configured to store input data to be input to the neural network model; and
		a processor configured to execute the predetermined process with respect to the input data stored in the data memory using the neural network model, the neural network model including a plurality of processing layers including one or more activation function layers that convert an input value by using a predetermined activation function, the predetermined activation function of the one or more of the activation function layers being a modulo operation function including a modulo operation and a division operation executed before the modulo operation, the division operation outputting a quotient of division by a divisor to the modulo operation, and the divisor of the division operation is set such that a range of values obtained by the division operation on the input value is smaller than a modulus of the modulo operation.
	2-6. 	(Canceled) 
	7. 	(Currently Amended) A processing method executed by a processor configured to control a processing apparatus, the processing method comprising:
	executing a predetermined process with respect to input data using a neural network model, the neural network model including a plurality of processing layers including one or more activation function layers that convert an input value by using a predetermined activation function, the predetermined activation function of the one or more of the activation function layers being a modulo operation function including a modulo operation and a division operation executed before the modulo operation, the division operation outputting a quotient of division by a divisor to the modulo operation, and the divisor of the division operation is set such that a range of values obtained by the division operation on the input value is smaller than a modulus of the modulo operation.
	8. 	(Currently Amended) A non-transitory computer readable storage medium storing a processing program configured to cause a processor apparatus to execute a predetermined process using a neural network model, the predetermined process comprising:
		storing, in a data memory, input data to be input to the neural network model; and
		executing the predetermined process with respect to the input data stored in the data memory using the neural network model, the neural network model including a plurality of processing layers including one or more activation function layers that convert an input value by using a predetermined activation function, the predetermined activation function of the one or more of the activation function layers being a modulo operation function including a modulo operation and a division operation executed before the modulo operation, the division operation outputting a quotient of division by a divisor to the modulo operation, and the divisor of the division operation is set such that a range of values obtained by the division operation on the input value is smaller than a modulus of the modulo operation.
	9. 	(Currently Amended) An inference apparatus configured to execute a predetermined inference process using a neural network model, the inference apparatus comprising:
		a target data input device including a receiver configured to receive input target data, and a memory configured to store the received input target data; and
		a processor configured to execute the predetermined inference process with respect to the target data stored in the memory using the neural network model, the neural network model including a plurality of processing layers including one or more activation function layers that convert an input value by using a predetermined activation function, the activation function of the one or more of the activation function layers being a modulo operation function including a modulo operation and a division operation executed before the modulo operation, the division operation outputting a quotient of division by a divisor to the modulo operation, and the divisor of the division operation is set such that a range of values obtained by the division operation on the input value is smaller than a modulus of the modulo operation.
	10. 	(Currently Amended) A learning apparatus configured to learn setting values of a neural network model based on predetermined learning data, the learning apparatus comprising:
		a processor configured to learn the setting values of the neural network model based on the predetermined learning data using the neural network model; and
		a result memory configured to store the setting values of the neural network learned by the processor, the neural network model includes a plurality of processing layers including one or more activation function layers that convert an input value from a preceding processing layer by a predetermined activation function, the activation function of the one or more of the activation function layers being a modulo operation function including a modulo operation and a division operation executed before a modulo operation, the division operation outputting a quotient of division by a divisor to the modulo operation, and the divisor of the division operation is set such that a range of values obtained by the division operation on the input value is smaller than a modulus of the modulo operation.
	11. 	(Previously Presented) The learning apparatus according to claim 10, wherein the processor is further configured to:
		set the modulo operation function as the activation function of the one or more of the activation function layers when forward propagation is executed based on the neural network model, and
		set a function that is different than the modulo operation function as the activation function of the one or more of the activation function layers when backward propagation is executed to update the setting values of the neural network model.
	12. 	(Currently Amended) A processing system comprising: 
		a learning apparatus configured to learn setting values of a first neural network model based on predetermined learning data; and 
		an inference apparatus configured to execute a predetermined inference process using a second neural network model corresponding to at least a part of the first neural network model, wherein:
		the learning apparatus includes a first processor configured to:
			learn setting values of the first neural network model based on the predetermined learning data using the first neural network model; and
			notify the inference apparatus of the setting values of the first neural network learned by the first processor, the first neural network model including a plurality of processing layers including one or more activation function layers that convert an input value by using a predetermined activation function, the activation function of the one or more of the activation function layers being a modulo operation function includes a modulo operation and a division operation executed before the modulo operation, the division operation outputting a quotient of division by a divisor to the modulo operation, and the divisor of the division operation is set such that a range of values obtained by the division operation on the input value is smaller than a modulus of the modulo operation, and
		the inference apparatus includes:
			a target data input device including a receiver configured to receive input target data, and a memory configured to store the received input target data; and
			a second processor configured to: 
				set the notified setting values with respect to the second neural network model; and 
				execute the predetermined inference process with respect to the target data using the second neural network model, the activation function of an activation function layer of the second neural network model, corresponding to at least one of the activation function layers of the first neural network model, is the modulo operation function.
	13. 	(Previously Presented) The processing system according to claim 12, further comprising a client apparatus configured to communicate with the inference apparatus, wherein:
		the inference apparatus further includes an inference transmitter configured to transmit a result of the predetermined inference process executed using the second neural network model to the client apparatus, and
		the client apparatus includes:
			a transmitter configured to transmit the target data to the inference apparatus; and
			a third processor configured to execute a SoftMax process with respect to the result of the predetermined inference process.
	14.	(Previously Presented) The processing apparatus according to claim 1, wherein the divisor is larger than the modulus.
 
 
				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1, 7-14 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 7-10 and 12, describing a modulo operation function including a modulo operation and a division operation executed before the modulo operation, the division operation outputting a quotient of division by a divisor to the modulo operation, and the divisor of the division operation is set such that a range of values obtained by the division operation on the input value is smaller than a modulus of the modulo operation. Reference Zhu teaches multi-layers Fourier with modulo activation functions and Teig teaches performing a modulo operation before performing another modulo division. Combination fails to expressly teach the above subject matter. Dependent claims are allowed for at least the same reason.
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124